DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are allowed in this application. 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Andrew Cohn on 2/22/22, followed by an email from Mr. Andrew Cohn on 3/10/22.
THE APPLICATION HAS BEEN AMENDED AS DETAILED:
Claims:
1.	(Currently Amended) A fob comprising:
a body comprising a front surface and a top surface;
an input button disposed on the front surface of the body;
a plurality of scrolling buttons disposed on the front surface of the body;
a display disposed on the front surface of the body;
an authentication sensor disposed on the top surface of the body;
a secure element configured to store account data and a plurality of electronic tokens;

a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the fob to perform operations comprising:
periodically reconnecting with a secondary device of a user;
refreshing, during the reconnecting, the plurality of electronic tokens with a service provider via the secondary device;
receiving, via the input button, an indication to conduct an electronic transaction with a merchant device using a user account of the user that is associated with the service provider, wherein the user account comprises a funding source utilizing a verification value for a use of the funding source with the electronic transaction;
determining a plurality of transactions limits associated with the use of the funding source with the electronic transaction using the fob based on a voice used during processing the electronic transaction;
determining that the use of the funding source with the electronic transaction requires an authentication using previously stored voice data of the user based on the plurality of transactions limits, wherein the previously stored voice data of the user is detected by the authentication sensor of the fob over a time period;

detecting the voice in a proximity to the fob using the authentication sensor;
authenticating the user for the fob using  voice, wherein the authenticating is based on comparing the voice to the previously stored voice data of the user
determining an amount for the electronic transaction based on the plurality of transactions limits and the voice
determining, via the secure element, an electronic token from the plurality of electronic tokens comprising transaction data based on the electronic transaction, the user account, and the amount;
generating the verification value from a plurality of verification values associated with the funding source;
writing the verification value to the electronic token; and
communicating, through a short range communications protocol, the electronic token to the merchant device independent of any communications to the service provider.

2.	(Previously Presented) The fob of claim 1, wherein prior to the periodically reconnecting, the operations further comprise:
communicatively coupling, through an intermediate range communications protocol, to the secondary device; and
activating, after communicatively coupling to the secondary device, the fob for at least the use with the user account.

3.	(Previously Presented) The fob of claim 2, wherein prior to the periodically reconnecting, the operations further comprise:
receiving first authentication data via the authentication sensor; and
storing the first authentication data within the secure element.

4.	(Currently Amended) The fob of claim 3, wherein prior to the periodically reconnecting, the operations further comprise:
determining a first transaction of the plurality of transactions limits associated with the first authentication data;
receiving second authentication data via the authentication sensor;
matching the second authentication data to the first authentication data;
authenticating the user in response to matching the second authentication data to the first authentication data; and
determining a second transaction of the plurality of transactions limits associated with the second authentication data that is different from the first transaction 

5.	(Original) The fob of claim 2, wherein the operations further comprise:
receiving the electronic token from the secondary device; and
storing the electronic token.

6.	(Previously Presented) The fob of claim 1, wherein determining the electronic token comprises generating the electronic token from token data associated with the plurality of electronic tokens.

7.	(Previously Presented) The fob of claim 1, wherein determining the electronic token comprises accessing a pre-stored token from the plurality of electronic tokens and writing the electronic token with the transaction data to the pre-stored token.

8.	(Original) The fob of claim 1, wherein the short range communications protocol has a range of two feet or less.

9.	(Previously Presented) The fob of claim 1, wherein the operations further comprise:
detecting the secondary device associated with the user within a first distance to the fob; and
communicating an unlock instruction to the secondary device via the short range communications protocol.

10.	(Original) The fob of claim 1, wherein the authentication sensor is a biometric sensor.

11.	(Currently Amended) An electronic device comprising:
a device body having a front surface and at least one additional surface;
an input button disposed on [[a]] the front surface of the device body;
a scrolling button disposed on the front surface of the device body;
a display disposed on the front surface of the device body;
an authentication sensor disposed on one of the at least one additional surface;
a secure element configured to store account information for a user account and a plurality of electronic tokens;

a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the electronic device to perform operations comprising:
reconnecting with a secondary device of a user;
refreshing, during the reconnecting, the plurality of electronic tokens with a service provider via the secondary device;
receiving, with the input button, an indication to conduct a transaction with a merchant device from the user account of the user that is associated with the service provider, wherein the user account comprises a funding source utilizing a verification value for a use of the funding source with the transaction;
determining a plurality of transactions limits associated with the use of the funding source with the transaction using the electronic device based on a voice used during processing the transaction;
determining that the use of the funding source with the transaction requires an authentication using previously stored voice data of the user based on the plurality of transactions limits, wherein the previously stored voice data of the user is detected by the electronic device over a time period;

detecting a voice in a proximity to the electronic device;
authenticating the user for the electronic device using  and the voice, wherein the authenticating is based on comparing the voice to the previously stored voice data of the user;
determining an amount for the use of the funding source for the transaction based on the plurality of transactions limits and the voice
determining, via the secure element, an electronic token from the plurality of electronic tokens comprising transaction data based on the transaction, the user account, and the amount;
generating the verification value from a plurality of verification values associated with the funding source;
writing the verification value to the electronic token; and
communicating, through a short range communications protocol, the electronic token to the merchant device independent of any communications to the service provider.

12.	(Original) The electronic device of claim 11, wherein the device body comprises a length of less than three inches.

13.	(Previously Presented) The electronic device of claim 11, wherein the transaction comprises a payment transaction associated with the amount for the transaction data, and wherein the funding source comprises one of a debit card or a credit card.

14.	(Previously Presented) The electronic device of claim 13, wherein the operations further comprise:
receiving data from a force sensor of the electronic device, wherein the authenticating the user is further based on the data, and wherein the communicating the electronic token is in response to authenticating the user.

15.	(Previously Presented) The electronic device of claim 14, wherein authenticating the user comprises matching the data to stored authentication data associated with the user account. 

16.	(Currently Amended) An electronic fob comprising:
a device body having a front surface and a first surface;
an input button disposed on the device body;
a display disposed on [[a]] the front surface of the device body;
an authentication sensor disposed on [[a]] the first surface of the device body;
a plurality of scrolling buttons disposed on one of the front surface or the first surface of the body;
a secure element configured to store account information of a user account and a plurality of electronic tokens;

a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the electronic fob to perform operations comprising:
reconnecting with a secondary device of a user;
refreshing, during the reconnecting, the plurality of electronic tokens with a payment provider via the secondary device;
receiving an indication to provide a payment to a merchant device from the user account of the user that is associated with the payment provider, wherein the user account comprises a funding source utilizing a verification value for a use of the funding source with the payment;
determining a plurality of transactions limits associated with the use of the funding source with the payment using the electronic fob based on a voice used during processing the payment;
determining that the use of the funding source with the payment requires an authentication using previously stored voice data of the user based on the plurality of transactions limits, wherein the previously stored voice data of the user is detected by the electronic fob over a time period;

detecting a voice in a proximity to the electronic fob using the authentication sensor;
authenticating the user for the electronic fob using voice, wherein the authenticating is based on comparing the movement and the voice to the previously stored voice data of the user
determining the payment for the use of the funding source based on the plurality of transactions limits and the voice
determining, via the secure element, an electronic token from the plurality of electronic tokens comprising payment data based on the payment and the user account;
generating the verification value from a plurality of verification values associated with the funding source;
writing the verification value to the electronic token; and
communicating, through a short range communications protocol, the electronic token to the merchant device independent of any communications to the payment provider.

17.	(Original) The electronic fob of claim 16, wherein the display is a touchscreen display configured to receive a user input.

18.	(Original) The electronic fob of claim 16, further comprising:
an input button disposed on a second surface of the device body, wherein the input button is configured to be pressed in three or more directions, and wherein two of the directions allow for scrolling of the display.

19.	(Previously Presented) The electronic fob of claim 16, wherein the account information comprises funding source data for the funding source, and wherein the funding source comprises a payment card.

20.	(Previously Presented) The electronic fob of claim 16, wherein the authentication sensor comprises an audio sensor and wherein the operations further comprise:
detecting a user voice, wherein the authenticating the user in response to detecting the user voice.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding the rejection under 35 U.S.C. 101, the claims are eligible in light of the claim amendments and Applicant’s arguments. Under Step 2A, Prong 2, the additional elements of the independent claims are doing more than just adding the words “apply it” with the abstract idea. A computer is not merely being used as a tool to perform the abstract idea. 
Upon further review of the amended claims the 101 rejection is not applicable because in ordered combination it is a practical application. As recited in the claims, claim contains the specific elements of 
“fob… two surfaces (front and top surfaces)… an input button (on front surface)… a scrolling button (on front surface)… a display (on front surface)… an authentication sensor (on top surface)… secured storage… tokens… processors… connecting to a second user device… refreshing the tokens with service provider… receiving user input to conduct a purchase… determining the transaction limits with fob used based on a voice… authenticating by voice (using the fob)… determining transaction amount based on the voice and limits… generating a token with transaction information… communicating the token to merchant via short range communication protocol.”
Furthermore, the combination of additional elements are not well understood, routine, and conventional. For example, it is not well understood, routine, and conventional to effectuating a transaction by using key fob as a communication tool. As such, the rejection under 35 U.S.C. 101 is withdrawn.  

Regarding the rejection under 35 U.S.C. 103, the examiner has determined that the prior art of record does not teach the elements of claim 1, and the other independent claims.  See the specific claim elements recited above.
As recited in the claims, claim specific elements of:
“fob… two surfaces (front and top surfaces)… an input button (on front surface)… a scrolling button (on front surface)… a display (on front surface)… an authentication sensor (on top surface)… secured storage… tokens… processors… connecting to a second user device… refreshing the tokens with service provider… receiving user input to conduct a purchase… determining the transaction limits with fob used based on a voice… authenticating by voice (using the fob)… determining transaction amount based on the voice and limits… generating a token with transaction information… communicating the token to merchant via short range communication protocol,” limit the claims in a specific and narrow way that overcome the prior art.
The prior art of record, Douglas (20170249628) teaches battery less payment device with wirelessly powered token provisioning.  However, Douglas does not teach or suggest (in combination with the other elements) the specific use of fob key for conducting transactions with voice instructions and authentication to determine spending limits and the use of  electronic tokens.   Nguyen (20060220806) teaches remote feedback for vehicle key fob functions.  Idsoe (20140043138) teaches key fob with protected biometric sensor.  Kolpasky (20100052931) teaches gesture control key fob.  Dorogusker (9519901) teaches biometric payment technology.  Beenau (20040236701) teaches system for proffering multiple biometrics for use with a fob.  Luevane (20120290417) teaches processor-readable media for converting coins to electronic funds deposited with an account associated with a user at a point of sale. Gaitanos (20190114645) teaches system and methods for improved payment account transaction process.  Winkelman (20150145648) teaches apparatus, system and method for vehicle authentication management and reporting.  Boireau (20190026483) teaches proximity protected keyless security system.  Lott, David (IMPROVING CUSTOMER AUTHENTICATION, Retail Payments Risk Forum Working Paper Federal Reserve Bank of Atlanta, April 2015) teaches authenticating the parties in a payment transaction using key fob (with token device has been time synchronized with the host computer to generate a distinct code at a specified interval) and authentication by using audio file to create a voice template or voiceprint.
Douglas, Nguyen, Idsoe, Kolpasky, Dorogusker, Beenau, Luevane, Gaitanos ,Boireau, Winkelman, and Lott – alone or in combination – do not disclose the use to key fob by using user’s voice input to determine spending limits and using of  electronic tokens in the transaction.
Therefore the claims are deemed allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK GAW/
Examiner, Art Unit 3698

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698